Citation Nr: 1000206	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-16 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
degenerative disease of the thoracolumbar spine with chronic 
low back pain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to June 
1964.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In February 2009 the Veteran appeared and testified at the RO 
in St. Petersburg, Florida before the undersigned Veterans 
Law Judge, who was designated by the Chairman of the Board to 
conduct that hearing and to render a final determination in 
this case.  38 U.S.C.A. §§ 7101(c), 7102 (West 2002).  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was provided a VA spine examination in August 
2007.  In January and April 2008 letters, the Veteran 
contends that his back had worsened.  During the Veteran's 
February 2009 hearing, he testified that his back had gotten 
worse since it was last rated in 2007.  The Veteran testified 
that he has a TENS unit and a back brace, as well as a cane 
and that if he tries to bend over, he falls down.  In 
addition, the Veteran testified that he cannot do any lifting 
and that when he walks his back pain increases and his back 
gives out.  Treatment for the Veteran's back is provided at 
the Tampa VA Medical Center (VAMC).  

Where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
See 38 C.F.R. § 3.327(a) (2009).  Given the Veteran's 
contentions and testimony and that the August 2007 
examination report is more than two years old, the Board 
finds that a contemporaneous and thorough VA spine 
examination should be conducted to determine the current 
severity of the Veteran's degenerative disease of the 
thoracolumbar spine with chronic low back pain.  Such 
examination and opinion would be instructive with regard to 
the appropriate disposition of the claim under appellate 
review.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available treatment records since 
April 2008 from VAMC Tampa.  

2.  After all the available records are 
obtained, schedule the Veteran for a VA 
spine examination to determine the current 
nature and severity of his service-
connected degenerative disease of the 
thoracolumbar spine with chronic low back 
pain.  The examiner should describe all 
symptoms including pain or weakness and 
functional impairment, if present.  Any 
appropriate testing, including but not 
limited to range of motion testing should 
be conducted.  The claims file should be 
made available for the examiner to review, 
and the examination report must indicate 
that this was accomplished.  

3.  Thereafter, the RO/AMC should 
readjudicate the claim.  If the issue on 
appeal remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


